.3+6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on March 15, 2022.  As directed by the amendment: claim(s) 1, 5-6, 12 and 18 have been amended, claim(s) 3, 10-11, and 14-15 have been cancelled, and claim(s) 23-25 have been added. Thus, claims 1-2, 4-9, 12-13, and 16-25 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9, 12-13, and 16-25 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Furthermore, based on the newly amended claims the examiner has withdrawn the rejection of claims 1, 12 and 18 utilizing prior art Grajales in view of Ullom.
Claim Interpretation
The examiner has interpreted the newly amended limitations in the independent claims to mean that the system is capable of being utilized in an aircraft and allows the user to know the location of the device based on the device being placed their prior. The claims as written fail to positively recite an embedded receiver which appears to be the way that the applicant knows the location of the receiver devices. Therefore, the examiner has understood this to mean that if the system is capable of being used on an aircraft then the claimed limitations are met.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 12-13, and 16-25 ae rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “…transmitting an alert to a receiver device in an aircraft…” The support this limitation appears to be based on Fig 8 and [0081] of the instant specification; however, the claims are written much broader than what is disclosed. The instant specification requires a receiver/device 100 that is embedded within a seat in an airliner cabin. The applicant has only disclosed that the seat is known based on the receiver being embedded; therefore, as written with the lack of a positively recited embedded receiver in an airliner’s seat, it appears there are multiple ways to achieve this which is not supported by the instant specification. As written, the claims have not positively recited that there is an embedded receiver in the airliner’s seat and therefore appears to be attempting to claim new matter by not detailing how the system knows from which seat the alert is received. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-13, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,12 and 18 recites the limitation “transmitting an alert to a receiver device in an aircraft (transmission…of an alert to a receiver device)…, receipt of the alert by the receiver device facilitating detection of a location of the device in the aircraft.”  As written, the newly amended limitations do not further limit the structure of the processor as it only has to be capable of transmitting the alert to a receiver and the location of the receiver does not matter as it is not positively recited. Furthermore, it doesn’t appear that the location of the receiver will limit the structure of the processor as long as the processor is capable of transmitting the alert to a receiver. In terms of a device claim (1 and 12), it is unclear why the location of the receiver matters, how it further limits the structure of the processors, and how the processor knows where the receiver is located. It is also unclear what is needed to infringe on the claims (both device and method claims), do the claims require a receiver specifically located in an aircraft to infringe or even more so is an aircraft required altogether to infringe on the claim.  It is unclear to the examiner what are the intended mete and bounds of the claim.
Claim 23, recites the limitation “wherein the location comprises a seat number in the aircraft” however, it is unclear how this is achieved as the instant specification requires an embedded receiver in order to achieve this location comprising a seat number. The claims fail to positively recite the necessary embedded receiver therefore it is unclear how this is achieved.
Claims 24-25 recite the limitation “the receiver device” however, the claims have not positively recited the receiver device, only that the processor is capable of transmitting to a receiver device. Therefore, it is unclear how the claims are further limiting a limitation that is not required by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 11-14, 16-19, 21-22 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller (US 2002/0052539 A1) in view of Grajales (US 2003/0214408 A1), Ullom (US 2006/0010011 A1), and Murphy (US 6,599,241 B1).
Regarding claim 1, Haller discloses a device comprising: a processor circuit (e.g. Fig 3:64 [0053]); and a memory that stores executable instructions that, when executed by the processor circuit, facilitate performance of operations, (e.g. [0024]; [0069]; [0071]) the operations comprising: obtaining measured medical parameters from a group of sensors, each sensor of the group of sensors having access to a body of a user (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment), the measured medical parameters comprising a first measured medical parameter and a second measured medical parameter (e.g. [0059]-[0060]; [0156]); comparing the measured medical parameters with stored medical parameters, the comparing resulting in a medical comparison (e.g. [0027]; [0056]; [0175]-[0176]); and transmitting an alert to a receiver device in response to determining that the medical comparison indicates an emergency condition for the user (e.g. Fig 9c:207 flow of no; [0178]; claim 1), receipt of the alert by the receiver device facilitating detection of a location of the device on the user (e.g. [0090]-[0091] upon detecting an alert a response is sent for medical service to be provided to the location of the patient//user). 
Haller is silent regarding the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter, the first measured medical parameter having associated therewith a first privacy code, and the second measured medical parameter having associated therewith a second privacy code; and transmitting with the alert a subset of the measured medical parameters, the subset including the first measured medical parameter as a first result of the first privacy code meeting a privacy threshold and the subset not including the second measured medical parameter as a second result of the second privacy code not meeting the privacy threshold; and wherein the receiver device is in an aircraft, and the location of the device is in the aircraft. Haller does disclose the ability to monitor a patient while they are traveling on an aircraft and in an airport (e.g. [0160]-[0161]).
However, Grajales discloses apparel having multiple alternative sensors and corresponding method which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032] “the results of each sensor can be weighted after normalization to pad the result in favor of sensor technologies known to be relatively more accurate under most circumstances and/or to diminish the contribution of a sensor technology known to be relatively inaccurate under many ordinary operating circumstances.” ).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Haller to incorporate the teachings of Grajales which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter for the purpose of achieving the resultant parameter value with the desired sensor padded (e.g. [0030]-[0032]).
Furthermore, Ullom discloses a dynamic medical data acquisition system wherein different parameters may have different/specified security levels, and therefore, access to each of these different parameters depends on the level of security access the user has based on their credentials (e.g. [0015]; [0050]; [0075]; [0080]-[0081]).
So essentially, the first measured medical parameter has a first security level (or privacy code) and the second measured medical parameter has a second security level (or privacy code) and the system will only show the user (or transmit a subset) if the user has been granted access to that security level. Therefore, if the user only has security access to the first security level then they will only see the information for the first measured medical parameter as the second security level has not been met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Haller to incorporate the teachings of Ullom to have the first measured medical parameter having associated therewith a first privacy code, and the second measured medical parameter having associated therewith a second privacy code; and transmitting with the alert a subset of the measured medical parameters, the subset including the first measured medical parameter as a first result of the first privacy code meeting a privacy threshold and the subset not including the second measured medical parameter as a second result of the second privacy code not meeting the privacy threshold for the purpose of maintaining control of the user’s medical data and privacy (e.g. Ullom: [0015]-[0016]).
While the combination of Haller in view of Grajales and Ullom doesn’t explicitly states that the location is in the aircraft, it is not required by the claims as the receiver is not positively recited. The prior art Haller has already detailed that the processor is capable of transmitting an alert to a receiver device and that it can be utilized in an aircraft. Therefore, the claimed limitations are met. However, in the instance that the applicant doesn’t agree that this is not required the examiner has utilized the prior art Murphy below to show that this is known in the art.
Furthermore, Murphy discloses a diagnostic system and apparatus for use on an aircraft wherein there is a three-way communication module between the crew of the plane, passengers, and medical professionals wherein the receiver device is in an aircraft, and the location of the device is in the aircraft (e.g. Fig 2 and 3; col 7 lines 11-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system of Haller to incorporate the teachings of Murphy wherein the receiver device is in an aircraft, and the location of the device is in the aircraft for the purpose of showing that the system can be utilized on an aircraft as desired by Haller (e.g. Haller [0160]-[0161]).
Regarding claim 2, modified Haller discloses wherein the device is implanted into the user (e.g. Haller abstract; [0025] 10 IMD).).
Regarding claim 5, modified Haller discloses wherein the alert is transmitted in response to the medical comparison indicating that one of the measured medical parameters exceeds a medical parameter threshold (e.g. Haller [0056]; [0200]).
Regarding claim 6, modified Haller discloses wherein the alert is transmitted in response to the medical comparison indicating that the one of the measured medical parameters exceeds the medical parameter threshold for a length of time (e.g. Haller [0200]).
Regarding claim 7, modified Haller discloses wherein at least one sensor of the group of sensors is implanted into the user (e.g. Haller abstract; [0025]; [0050] Fig 3:11).
Regarding claim 8, modified Haller discloses wherein the alert is transmitted by a wireless interface circuit of the device (e.g. Haller Fig 6A/B; [0029]; [0083]; [0094]).
Regarding claim 9, modified Haller discloses wherein the alert is transmitted by the wireless interface circuit using an ad-hoc network (e.g. Haller [0029]).
Regarding claim 11, modified Haller discloses wherein the mobile device is associated with the user (e.g. Haller Fig 6A/B: 110 [0093]-[0095]; [0148]-[0150]).
Regarding claim 12, Haller discloses a system comprising: a first sensor that has access to a body of a user (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment so one of the sensors of the dual-sensor system would be the first sensor); a second sensor that has access to the body of the user (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment so one of the sensors of the dual-sensor system would be the second sensor); a processor circuit configured, responsive to executable instructions, to: obtain a first measured medical parameter from the first sensor (e.g. [0059]-[0060]; [0156]); obtain a second measured medical parameter from the second sensor (e.g. [0059]-[0060]; [0156]); compare the first measured medical parameter with a first stored medical parameter and compare the second measured medical parameter with a second stored medical parameter, thereby resulting in a medical comparison (e.g. [0027]; [0056]; [0175]-[0176]); and cause a transmission, based upon the medical comparison indicating an emergency condition for the user, of an alert to a receiver device (e.g. Fig 9c:207 flow of no; [0178]; claim 1); receipt of the alert by the receiver device facilitating detection of a location of the device on the user (e.g. [0090]-[0091] upon detecting an alert a response is sent for medical service to be provided to the location of the patient//user). 
Haller is silent regarding the medical comparison being based upon giving more weight to the first measured medical parameter than to the second measured medical parameter, the first measured medical parameter having associated therewith a first privacy code, and the second measured medical parameter having associated therewith a second privacy code; and transmitting with the alert a subset of the measured medical parameters, the subset including the first measured medical parameter as a first result of the first privacy code meeting a privacy threshold and the subset not including the second measured medical parameter as a second result of the second privacy code not meeting the privacy threshold and wherein the receiver device is in an aircraft, and the location of the device is in the aircraft. Haller does disclose the ability to monitor a patient while they are traveling on an aircraft and in an airport (e.g. [0160]-[0161]) and knowing their location .
However, Grajales discloses apparel having multiple alternative sensors and corresponding method which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Haller to incorporate the teachings of Grajales which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter for the purpose of achieving the resultant parameter value with the desired sensor padded (e.g. [0030]-[0032]).
Furthermore, Ullom discloses a dynamic medical data acquisition system wherein different parameters may have different/specified security levels, and therefore, access to each of these different parameters depends on the level of security access the user has based on their credentials (e.g. [0015]; [0050]; [0075]; [0080]-[0081]).
So essentially, the first measured medical parameter has a first security level (or privacy code) and the second measured medical parameter has a second security level (or privacy code) and the system will only show the user (or transmit a subset) if the user has been granted access to that security level. Therefore, if the user only has security access to the first security level then they will only see the information for the first measured medical parameter as the second security level has not been met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Haller to incorporate the teachings of Ullom to have the first measured medical parameter having associated therewith a first privacy code, and the second measured medical parameter having associated therewith a second privacy code; and transmitting with the alert a subset of the measured medical parameters, the subset including the first measured medical parameter as a first result of the first privacy code meeting a privacy threshold and the subset not including the second measured medical parameter as a second result of the second privacy code not meeting the privacy threshold for the purpose of maintaining control of the user’s medical data and privacy (e.g. Ullom: [0015]-[0016]).
While the combination of Haller in view of Grajales and Ullom doesn’t explicitly states that the location is in the aircraft, it is not required by the claims as the receiver is not positively recited. The prior art Haller has already detailed that the processor is capable of transmitting an alert to a receiver device and that it can be utilized in an aircraft. Therefore, the claimed limitations are met. However, in the instance that the applicant doesn’t agree that this is not required the examiner has utilized the prior art Murphy below to show that this is known in the art.
Furthermore, Murphy discloses a diagnostic system and apparatus for use on an aircraft wherein there is a three-way communication module between the crew of the plane, passengers, and medical professionals wherein the receiver device is in an aircraft, and the location of the device is in the aircraft (e.g. Fig 2 and 3; col 7 lines 11-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system of Haller to incorporate the teachings of Murphy wherein the receiver device is in an aircraft, and the location of the device is in the aircraft for the purpose of showing that the system can be utilized on an aircraft as desired by Haller (e.g. Haller [0160]-[0161]).
Regarding claim 13, modified Haller discloses further comprising a wireless interface circuit that is configured to transmit the alert to the receiver device (e.g. Haller Fig 6A/B; [0029]; [0083]; [0094]).
Regarding claim 16, modified Haller discloses wherein the first sensor is implanted into the user (e.g. Haller abstract; [0025] 10 IMD).
Regarding claim 17, modified Haller discloses wherein the processor circuit is implanted into the user (e.g. Haller abstract; Fig 3:64 [0053]).
Regarding claim 18, Haller discloses a method comprising: receiving, by a processor circuit, a plurality of received medical parameters, the plurality of received medical parameters being received from a plurality of sensors (e.g. group as defined as having two or more  Fig 3:11 [0059]-[0060]; the system allows for dual sensor systems but is not limited to just this embodiment so one of the sensors of the dual-sensor system would be the first sensor), the plurality of received medical parameters comprising a first received medical parameter and a second received medical parameter, and each of the plurality of sensors having access to a body of a user (e.g. [0059]-[0060]; [0156]); comparing, by the processor circuit, the plurality of received medical parameters with a plurality of stored medical parameters, the comparing resulting in a determination of an emergency condition for the user (e.g. [0027]; [0056]; [0175]-[0176]); and responsive to the determination of the emergency condition for the user, causing by the processor circuit a wireless transmission of an alert to a receiver device (e.g. Fig 9c:207 flow of no; [0178]; claim 1); receipt of the alert by the receiver device facilitating detection of a location of the device on the user (e.g. [0090]-[0091] upon detecting an alert a response is sent for medical service to be provided to the location of the patient//user). 
Haller is silent regarding the medical comparison being based upon giving more weight to the first measured medical parameter than to the second measured medical parameter, the first measured medical parameter having associated therewith a first privacy code, and the second measured medical parameter having associated therewith a second privacy code; and transmitting with the alert a subset of the measured medical parameters, the subset including the first measured medical parameter as a first result of the first privacy code meeting a privacy threshold and the subset not including the second measured medical parameter as a second result of the second privacy code not meeting the privacy threshold; and wherein the receiver device is in an aircraft, and the location of the device is in the aircraft. Haller does disclose the ability to monitor a patient while they are traveling on an aircraft and in an airport (e.g. [0160]-[0161]).
However, Grajales discloses apparel having multiple alternative sensors and corresponding method which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter (e.g. [0030]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Haller to incorporate the teachings of Grajales which includes the comparing comprising applying more weight to the first measured medical parameter than to the second measured medical parameter for the purpose of achieving the resultant parameter value with the desired sensor padded (e.g. [0030]-[0032]).
Furthermore, Ullom discloses a dynamic medical data acquisition system wherein different parameters may have different/specified security levels, and therefore, access to each of these different parameters depends on the level of security access the user has based on their credentials (e.g. [0015]; [0050]; [0075]; [0080]-[0081]).
So essentially, the first measured medical parameter has a first security level (or privacy code) and the second measured medical parameter has a second security level (or privacy code) and the system will only show the user (or transmit a subset) if the user has been granted access to that security level. Therefore, if the user only has security access to the first security level then they will only see the information for the first measured medical parameter as the second security level has not been met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Haller to incorporate the teachings of Ullom to have the first measured medical parameter having associated therewith a first privacy code, and the second measured medical parameter having associated therewith a second privacy code; and transmitting with the alert a subset of the measured medical parameters, the subset including the first measured medical parameter as a first result of the first privacy code meeting a privacy threshold and the subset not including the second measured medical parameter as a second result of the second privacy code not meeting the privacy threshold for the purpose of maintaining control of the user’s medical data and privacy (e.g. Ullom: [0015]-[0016]).
Furthermore, Murphy discloses a diagnostic system and apparatus for use on an aircraft wherein there is a three-way communication module between the crew of the plane, passengers, and medical professionals wherein the receiver device is in an aircraft, and the location of the device is in the aircraft (e.g. Fig 2 and 3; col 7 lines 11-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system of Haller to incorporate the teachings of Murphy wherein the receiver device is in an aircraft, and the location of the device is in the aircraft for the purpose of showing that the system can be utilized on an aircraft as desired by Haller (e.g. Haller [0160]-[0161]).
Regarding claim 19, modified Haller discloses wherein the processor circuit causes the wireless transmission via a wireless interface circuit (e.g. Haller Fig 6A/B; [0029]; [0083]; [0094]).
Regarding claim 21, modified Haller discloses where the more weight is applied to the first measured medical parameter than to the second measured medical parameter based upon a characteristic of the user (e.g. Grajales [0030]-[0032]).
Regarding claim 22, modified Haller discloses wherein the stored medical parameters comprise a first stored medical parameter and a second stored medical parameter, and wherein the characteristic is indicated by the first stored medical parameter or by the second stored medical parameter (e.g. Haller [0027]; [0056]; [0175]-[0176]).
Regarding claim 23, modified Haller is silent regarding wherein the location comprises a seat number in the aircraft. However, Haller does disclose the ability of knowing the location of the user (e.g. Haller [0090]-[0091] upon detecting an alert a response is sent for medical service to be provided to the location of the patient//user)  and Murphy discloses the use of the phone system of the aircraft by the passengers in their seats (e.g. Fig 2 and 3; col 7 lines 11-55). Therefore, it would have been obvious to one of ordinary skill in the art to also have the location detail the seat number in the aircraft as the phone that is utilized in the passenger’s seat details the location of the user.
Regarding claim 24,newly modified Haller discloses wherein: the receiver device is part of an aircraft monitoring system; the aircraft monitoring system further comprises a plurality of other receiver devices each of the receiver device and the plurality of other receiver devices is associated with a respective aircraft seat; and the seat number is determined based at least in part upon communication between the device and the receiver device that is associated with the seat number (e.g. Haller [0090]-[0091] and Murphy Fig 2 and 3; col 7 lines 11-55).
Regarding claim 25, newly modified Haller discloses wherein each of the receiver device and the plurality of other receiver devices is embedded within a respective aircraft seat (e.g. Haller [0090]-[0091] and Murphy Fig 2 and 3; col 7 lines 11-55).
Claims 4 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller in view of Grajales, Ullom and Murphy as applied to claims 1 and 18 above, and further in view of Heruth (US 2005/0209512 A1) and Essar (US 2003/0115214 A1).
Regarding claim 4, Haller discloses wherein each of the measured medical parameters is selected from a group including blood pressure, blood glucose level, pH, and impact force (e.g. [0156]; [0240]). Haller is silent regarding wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis. 
However, Heruth discloses a system utilizing an IMD wherein the physiological parameters that are being monitored is selected from a group including blood oxygen content, respiration, and temperature (e.g. [0035]; [0048]).
Furthermore, Essar discloses a medical reporting system and method utilizing a medical measurement device wherein the physiological parameters that are being monitored includes voice analysis (e.g. [0013]; [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Haller to incorporate the teachings of Heruth and Essar wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis for the purpose of utilizing well known systems to get more physiological parameters for the system of Haller as is details that it should not be limited by the data it captures (e.g. [0156]; [0240]).
Regarding claim 20, Haller discloses wherein one or more of the plurality of sensor is implanted into the user (e.g. abstract; [0025] 10 IMD); and each of the plurality of received medical parameters is selected from a group including blood pressure, blood glucose level, pH, and impact force (e.g. [0156]; [0240]). Haller is silent regarding wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis. 
However, Heruth discloses a system utilizing an IMD wherein the physiological parameters that are being monitored is selected from a group including blood oxygen content, respiration, and temperature (e.g. [0035]; [0048]).
Furthermore, Essar discloses a medical reporting system and method utilizing a medical measurement device wherein the physiological parameters that are being monitored includes voice analysis (e.g. [0013]; [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Haller to incorporate the teachings of Heruth and Essar wherein each of the measured medical parameters is selected from a group including blood oxygen content, respiration, temperature, and voice analysis for the purpose of utilizing well known systems to get more physiological parameters for the system of Haller as is details that it should not be limited by the data it captures (e.g. [0156]; [0240]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 11, 2022
/J.F.H./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792